Munson, J.
(dissenting)— After this defendant was charged, a court date was set which exceeded the 90-day proviso of JCrR 3.08. In this court, as in most district courts, the trial setting function is performed by a clerk in the office of the clerk. Defense counsel wrote a letter to that clerk, known to all to perform the setting function, objecting to the setting as being some 8 days beyond the 90-day limit. The clerk, apparently without reading the letter and without advising the judge or the city prosecutor, merely filed it. When the matter came on for trial, defense counsel moved to dismiss, i.e., no action had been taken to reset the case, therefore, it was subject to dismissal pursuant to JCrR 3.08. The City objected for failure to give notice to it. The objection was not well received, the District Court dismissed, the Superior Court affirmed on appeal. The matter comes before us on discretionary review.
Failure to comply with JCrR 3.08 subjects a case to dismissal. While the rule places the responsibility for trial settings upon the court, that function may be delegated to an employee of that court who serves as an alter ego of the judge. King Cy. v. United Pac. Ins. Co., 72 Wn.2d 604, 611-12, 434 P.2d 554 (1967); RCW 3.54.020. Here the court, through its clerk, blundered. The Superior Court, in affirming the dismissal, held that neither the City nor its prosecuting officer was entitled to notice, and that while the objection was made by letter, that correspondence served as an ex parte motion.
JCrR 3.08(f)(1) states in part: "The court shall, within 15 days of the defendant's actual arraignment in court, set a date for trial which is within the time limits prescribed by this rule, and notify counsel for each party of the date set." This requirement was met, other than the date set was outside the time limits prescribed by the rule.
JCrR 3.08(f)(1) continues: "A party who objects to the *907date set upon the ground that it is not within the time limits prescribed by this rule must, within 10 days after the notice is mailed or otherwise given, move that the court set a trial within those time limits." Here, the defense counsel wrote a letter directed to the setting clerk objecting to the date as outside the limits; no notice was given to the prosecuting officer of the City, hence, notice was given only to the court.
JCrR 3.08(f)(1) continues: "Failure of a party, for any reason, to make such a motion shall be a waiver of the objection that a trial commenced on such date ... is not within the time limits prescribed by this rule.” The City, not having received notice of the defendant's objection, was entitled to rely upon this portion of the rule.
The rule requires that initially each party be notified of the trial date. The defendant argues that an objection to that date made pursuant to the portion quoted above is an ex parte motion and that the prosecuting authority is not entitled to notice. I disagree. Without notice of the objection, the prosecuting authority is entitled to rely upon that portion of the rule which states that the failure to object amounts to a waiver of the time limits.
The date set for trial is imperative to both parties and particularly where the City, as plaintiff, is the party bearing the burden of proof and which must go forward at the beginning of the trial. This necessitates assembling witnesses and other evidence for presentation immediately upon the case being called for trial.
JCrR 3.08, as originally promulgated, did not provide for the objection to the trial date as being outside the time limits. Such an oversight led defendants and their counsel to sit silently on their rights, knowing full well the date was outside the time limits and then moving for dismissal at the time of trial. This was changed to put the burden on the defendant, if the full benefits of the time limits were desired, to advise the court of its mathematical error or be deemed to have waived that portion of the rule. Because of the impact on the party bringing the action, to hold that *908they are not entitled to notice of the objection to the date set is to deny that party, who represents the people of this state, its day in court.
The dismissal was granted in error; the case should be remanded for trial with the time limits beginning as of the date of the mandate from this court.
Review granted by Supreme Court March 5, 1987.